Citation Nr: 0838007	
Decision Date: 11/04/08    Archive Date: 11/10/08	

DOCKET NO.  07-15 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right wrist 
condition (claimed as right wrist fracture). 

2.  Entitlement to service connection for herniated disc, 
cervical spine. 

3.  Entitlement to service connection for lower back 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1988 to 
February 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied service connection.

In May 2008, the veteran testified at a personal hearing over 
which the undersigned Veterans Law Judge (VLJ) presided at 
the RO, a transcript of which has been associated with the 
claims folder.  

At the May 2008 hearing, the VLJ determined that the record 
would be kept open for an additional 30 days so that the 
veteran could submit additional evidence.  In June 2008, 
before the expiration of that 30-day period, the veteran 
submitted additional evidence, along with a statement waiving 
his procedural right to have the evidence initially 
considered by the agency of original jurisdiction.  As a 
result, the Board has taken into consideration that 
additional evidence in reaching this decision.  

The issue of entitlement to service connection for a 
herniated disc, cervical spine, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran has no current diagnosis of a right wrist 
disability.

2.  The veteran has a current diagnosis of degenerative disc 
disease at L-4/L-5 and L-5/S-1, with slight herniation of the 
L-5 disc.

3.  Upon entry into military service in August 1988, the 
enlistment examiner noted the veteran's preexisting back 
condition.  

4.  During service the veteran was treated for back strain.  

5.  At separation, the veteran's preexisting back condition 
was worse than it had been upon entry, and that increase in 
severity was not due to the natural progress of the disease.  

6.  The veteran had continuity of back pain from a time 
before separation from service until the present. 

7.  The veteran's current low back condition is related to 
the preexisting back condition that was aggravated during 
military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
right wrist condition have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).

2.  The criteria for entitlement to service connection for a 
low back condition have been met.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1132, 1153 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  

A.  Right wrist 

A veteran cannot qualify for service connection without a 
medical finding of a current disability.  Congress 
specifically limits disability compensation to those who have 
a present disability.  Degmetich v. Brown, 104 F.3d 1328, 
1330-1332 (a currently existing disability is required to 
establish service connection); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (service connection is not appropriate 
without evidence of a presently existing disability).  

The veteran has no current disability of the right wrist.  In 
the treatment records from the initial visit at the VA 
Medical Center in Biloxi, Mississippi, in June 2005 until 
February 2008, not one instance of treatment for the right 
wrist is found.  The record also contains no private 
treatment records for a disability of the right wrist.  

In August 2005, the veteran went to physical therapy and 
complained of right hand edema and pain in the bilateral 
wrists.  That same day, he saw his primary care physician and 
complained about episodic left hand swelling for two to three 
months and episodic right hand swelling for the past two 
weeks.  Upon examination the primary care provider determined 
there was residual puffiness of the bilateral hands without 
discoloration.  The examiner also found that there was left 
wrist range of motion tenderness.  The veteran's range of 
motion was full and he had good strength bilaterally in his 
hands and wrists.  The examiner ordered X-rays of the left 
wrist, the left hand, and the right hand.  No X-ray was 
ordered with respect to the right wrist.  The August 2005 X-
ray report revealed normal left wrist and normal hands 
bilaterally.  In sum, the only reference to the veteran's 
right wrist in the treatment records from June 2005 until 
February 2008 is the notation that the veteran had full range 
of motion and good strength bilaterally in his wrists.  With 
no medical evidence of a disability of the right wrist 
appearing in the record, the first requirement for service 
connection has not been met.  As a result, service connection 
must be denied.

The veteran submitted photographs of his right wrist in a 
brace and argues that the photographs establish that he broke 
his wrist during service playing softball.  Although there 
are no service treatment records to support that claim, even 
if it were true, without a current disability, service 
connection cannot be granted.

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  But when, as here, there is no evidence to support 
one of the required elements of the claim, that doctrine is 
not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule is only applicable when the 
preponderance of the evidence is against the claim).

B.  Low back condition

For purposes of entitlement to service connection, every 
veteran shall be taken to have been in sound condition, 
accepted, and enrolled in service.  38 U.S.C.A. §§ 1111, 
1132.  There are two exceptions to this "presumption of 
soundness."  A veteran shall not be taken to have been in 
sound condition (1) as to defects, infirmities, or disorders 
noted at the time of examination, acceptance, and enrollment 
for service; nor (2) where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1132.

If a preexisting disorder is noted upon entry into service, a 
veteran need only establish that during service, the 
preexisting disorder increased in severity.  38 U.S.C.A. 
§ 1153; see also Wagner v. Principi, 370 F.3d 1080, 1096 
(Fed. Cir. 2004) (if a preexisting disorder is noted upon 
entry into service, the veteran cannot bring a claim on the 
theory that his disability was incurred during service; 
rather, the burden falls on the veteran to establish 
aggravation); Browder v. Derwinski, 1 Vet. App. 204, 206 
(1991) (where eye disorder was noted upon entry into service, 
the veteran had to establish it increased in severity during 
service).  Once an increase in the severity of a preexisting 
disorder is shown to have occurred during service, inservice 
aggravation is established unless the Government can 
demonstrate that the increased disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).

Here, the veteran's preexisting back condition was noted upon 
entry into service.  On his July 1988 applicant medical 
prescreening form, the veteran pointed out that he had 
previously had back trouble.  He noted that while working in 
a job, he strained his back, went to the doctor, and was 
treated.  He explained that he had not had any problem with 
his back for approximately two years.  The July 1988 examiner 
made notes concerning the veteran's preexisting condition, 
determined that his spine was normal, and deemed the veteran 
fit for duty and qualified for active service. 

Because the preexisting back condition was noted upon entry 
into service, the veteran must here establish that it was 
worse at the end of service than it was when he entered. The 
veteran was treated for low back pain once during service.  
In October 1990, the veteran was diagnosed with low back 
strain due to lifting something.  He had decreased range of 
motion and tenderness at the left lower thoracic spine.  The 
emergency room examiner diagnosed back strain and recommended 
bed rest for 24 hours.  He was told to return to the ER as 
needed.  There is no evidence of any follow-up of this 
treatment.

On the veteran's January 1992 separation examination, the 
veteran noted that he had had back problems in 1985 from 
lifting something on a job and he pointed out that his back 
still bothered him.  The examiner did not address the 
veteran's note about low back pain note, but he did determine 
that the veteran's spine was normal.  With medical evidence 
showing that the veteran's spine was normal upon entry and 
separation from service, and no continued treatment for the 
October 1990 back strain, the service treatment records do 
not establish that the veteran's preexisting back condition 
became worse during service.  

But the veteran is not limited to inservice evidence of his 
back condition, because a service connection determination is 
based upon all the evidence of record.  38 C.F.R. § 3.303(a) 
(determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case).  In this regard, the veteran has 
submitted compelling lay testimony to substantiate his claim.  
Lay evidence can be provided by a person who has no 
specialized education, training, or experience, but who knows 
the facts or circumstances and conveys those matters that can 
be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  

Two aunts each submitted a statement that ever since the 
veteran returned from service, he had complained about the 
pain in his back.  In addition, the veteran's wife submitted 
a lay statement that during service, the veteran had 
complained about problems in his back.  He spoke to her of 
the strenuous training he had to endure, which seemed to be 
bad for his back.  The veteran's wife noted that she could 
not say with certainty exactly which area of the back was 
more or less affected at any time during the heavy lifting 
associated with his duties, but he did complain of the 
discomfort he experienced throughout his years of service in 
the military.  And after he returned home, he continued to 
have problems with his back.

Given the October 1990 injury during service, the veteran's 
comments prior to service that his back had not bothered him 
for two years, his contemporaneous notes at separation that 
his back hurt at that time, and the lay statements indicating 
that ever since the veteran returned from service he has 
experienced back pain, the Board finds that the veteran has 
established that his back condition was worse after service 
that it was upon entry into service.  

Once an increase in the severity of the preexisting disorder 
noted upon entry of service is shown, inservice aggravation 
is established unless the Government can demonstrate that the 
increased disability was due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  There is 
no evidence in the record that the increase in severity of 
the veteran's low back condition was due to the natural 
progress of the disease.  The November 2007 compensation and 
pension examiner was asked to provide an opinion on this 
issue.  He determined that he could not resolve the issue 
whether the preexisting condition was aggravated beyond the 
normal progress of the disease during the veteran's military 
service.  Thus, the veteran has established the second 
requirement for service connection-namely, that a 
preexisting back condition was aggravated during service.  

There is no medical opinion tying the veteran's current back 
disability to the condition aggravated during service.  But 
there is credible lay evidence that the pain the veteran 
experienced in his back during service continued after 
service and to the present.  When chronicity during service 
is not adequately supported, then evidence of continuity 
after service supports a claim that the current disability 
and the inservice disability are related.  38 C.F.R. 
§ 3.303(b) (principles of chronic disease and continuity of 
symptomatology).  

Accordingly, service connection must be granted for the 
veteran has established that he has a current disability, 
that a preexisting disability was aggravated during service, 
and the current disability is related to the preexisting 
condition aggravated during service.  As a result, the 
veteran's claim for entitlement to service connection for a 
low back condition is granted.

II.  Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  
VA must notify the claimant (and his or her representative, 
if any) of any information and evidence not of record: 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3)  that the claimant is expected 
to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's December 2005 letter describing the evidence needed 
to support the veteran's claim was timely mailed before the 
May 2006 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information, and 
identified what evidence might be helpful in establishing his 
claim.  That letter did not address what evidence was 
necessary with respect to the rating criteria or the 
effective date of an award for service connection.  Although 
the veteran has not raised any notice issues, the failure to 
provide complete, timely notice to the veteran raises a 
presumption of prejudice, so that VA has the burden to 
establish that the veteran was not, in fact, prejudiced by 
the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Here, the veteran was not prejudiced by the flaws in the 
original December 2005 letter because both of those flaws 
were cured in the RO's November 2006 letter to the veteran.  
Since that curing letter was sent well before the claim was 
readjudicated in the May 2007 statement of the case, the 
veteran had a meaningful opportunity to participate in the 
adjudication of his claims.  See Prickett v. Nicholson, 20 
Vet. App. 370, 377-78 (2006) (a statement of the case or a 
supplemental statement of the case can be considered a 
readjudication of a claim after the issuance of proper 
notice); see also Mayfield v. Nicholson, 20 Vet. App. 537, 
541-42 (2006) (same); Overton v. Nicholson, 20 Vet. App. 427, 
439-444 (2006) (failure to provide timely notice is harmless 
if the claimant had a meaningful opportunity to participate 
in the processing of the claim).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his service treatment records and his VA medical 
treatment records, as well as by providing him with an 
opportunity to present testimony at a personal hearing before 
the undersigned VLJ.  A VA examination and medical opinion 
are not required, as the evidence of record contains 
sufficient competent medical evidence to decide the claim.  
See 38 C.F.R. § 3.159(c)(4).  Specifically, a VA treatment 
record in August 2005 showed no abnormality of the veteran's 
right wrist.  There are no outstanding requests for 
assistance.  

ORDER

Service connection for a right wrist condition is denied.

Service connection for a low back condition is granted.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
insure that there is a complete record upon which to decide 
the veteran's claim so that he can be afforded every possible 
consideration.

With respect to the veteran's cervical spine issue, he has 
two theories of how he hurt his neck.  In his claim, he said 
that when he broke his nose, he hurt his neck at the same 
time.  In his statement of July 2006, he asserted that 
wearing a heavy rucksack on long marches caused his neck 
disability.  

The veteran's service treatment records show that in December 
1990, he was treated for an injury to his nose when a 
basketball hit him in the nose.  In the two treatment records 
for that injury, there is no discussion of his neck.

The only time the veteran's neck is mentioned in his many 
service treatment records, is during his course of treatment 
for left shoulder pain.  In September 1989, the veteran 
jumped onto a truck but hurt his shoulder.  From September 
1989 through January 1990, the veteran was treated for a 
rotator cuff injury.  On two separate occasions, the veteran 
mentioned pain in his neck.  In a September 18, 1989, 
physical therapy consultation, the physical therapy clinic at 
Fort Reilly, Kansas, found that his neck's active range of 
motion was within normal limits.  That is the only discussion 
of neck pain on that day.  On October 5, 1989, the veteran 
again went to the physical therapy clinic in Fort Reilly, 
Kansas, and complained of increased pain in his left shoulder 
and neck.  The veteran was instructed to continue to use ice 
on his left shoulder.

The veteran told a friend of his, who is a radiologist, about 
the 50-pound rucksacks and heavy ammunition rounds that he 
had to lift during service.  These claims of having to lift 
heavy ammunition rounds and wear a heavy rucksack are 
consistent with the notations in the veteran's treatment 
records for his rotator cuff injury because he was given 
profiles to relieve him from those responsibilities while his 
shoulder mended.  The veteran's friend, Dr. Molpus, provided 
an April 2007 letter about the relationship between the 
veteran's current cervical spine disability and the activity 
of carrying heavy ammunition rounds and carrying a rucksack 
for extended periods of time.  Dr. Molpus stated that that 
labor could have contributed to the degenerative changes that 
the MRI is showing in his cervical spine.

Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim but: (1) contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of a disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  

Here, there is medical evidence of a current disability.  In 
addition, the events described by the veteran-lifting heavy 
munitions rounds and carrying a 50 pound rucksack-are 
consistent with other notes in his service treatment records.  
As for the third element in determining whether a medical 
opinion is necessary, there is no evidence that a 
relationship exists between the current disability and the 
events of service, but the third part can be satisfied by 
competent evidence showing possible association with military 
service.  38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (third element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability and service).  Since the veteran's 
radiologist friend indicated that the labor described could 
have contributed to the degenerative changes in his neck, a 
medical opinion addressing whether there is such a connection 
is warranted.  Thus, the veteran should be scheduled for an 
examination for the purpose of obtaining an etiology opinion 
as to his cervical spine disability.  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements for the veteran to 
have an appropriate examination to 
determine the etiology of his cervical 
spine condition.  Any indicated studies 
should be performed.  The claims folder, 
to include a copy of this Remand, must be 
made available to, and reviewed by, the 
examiner in conjunction with the 
examination report.  

The examination report must provide a 
complete rationale for all opinions and 
must address the following matters:  

(a) Is it at least as likely as not 
(that is, a probability of 
50 percent or greater) that the 
veteran's current cervical spine 
disability is related to the 
December 1990 incident where the 
veteran was hit in the nose by a 
basketball?  If the answer to this 
question is yes, the examiner does 
not need to answer any further 
questions.  

(b) If the answer to (a) is no, is 
it at least as likely as not (that 
is, a probability of 50 percent or 
greater) that the veteran's current 
cervical spine disability is 
related to the complaints of neck 
pain (on September 18, 1989, and on 
October 5, 1989) while undergoing 
physical therapy at Fort Riley, 
Kansas, for a rotator cuff injury?  
If the answer to this question is 
yes, the examiner does not need to 
answer any further questions.  

(c) If the answers to (a) and (b) 
are no, is it at least as likely as 
not (that is, a probability of 50 
percent or greater) that he 
veteran's current cervical spine 
disability is related to lifting 
heavy munitions rounds or to 
carrying a 50-pound rucksack for 
extended periods of time during 
service?  If the answer to this 
question is yes, the examiner does 
not need to answer any further 
questions.  

(d)  If the answers to (a), (b), and (c) 
are no, is it at least as likely as not 
(that is a probability of 50 percent or 
greater) that he veteran's current 
cervical spine disability is related to 
any other event, disease, or injury during 
service?  

2.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


